DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Application 15/794,279 filed on 10/26/2017 is a CON of 13/292,168 ABN which claims benefit of 61/412,639 filed on 11/11/2010, and claims foreign priority of Germany 10 2010 050927.2 on 11/11/2010 and Germany 10 2010 044 179.1 on 11/19/2010.

Response to Amendment
This office action is in response to the amendments submitted on 2/4/2021 wherein claims 1-31 are pending and ready for examination. No new or canceled claims have been cited.

Response to Arguments
Applicant’s arguments, see pages 14-16 of the remarks, filed on 2/4/2021, with respect to 103 rejection have been fully considered and are persuasive.  The rejection of claims 1-31 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the primary prior art Griffin is silent in regards to driving the conduits 103A, 103B of fig 1 with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/11/2021